SPRAGUE, District Judge,
held that Ped-riek had an insurable interest, either under the name of primage, or wages, or commissions, but that the owners were not bound to insure it for him, without request; and that the letter of instructions contained no promise, express or implied, on the part of the owners so to insure; and that if they had insured without the master’s authority, he would not have been liable to them for the premium paid; and, on the second point, that no freight having been earned, and none collected, no primage was to be paid; that money received from insurance, as indemnity, was not to be deemed freight collected; that the amount, in fact, obtained from the insurance companies, was by virtue of a distinct contract between the owners and the companies, to which the master was not a party, for which the owners alone paid the consideration. and of which they alone were entitled to the benefit. Libel dismissed.